Colonel Clifton Hoskins and
                                                                        Hoskins s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 16, 2014

                                   No. 04-13-00859-CV

                                 Leonard K. HOSKINS,
                                       Appellant

                                            v.

                       Colonel Clifton HOSKINS and Hoskins Inc.,
                                        Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-03136
                        Honorable Peter A. Sakai, Judge Presiding


                                     ORDER
    The Appellant’s Motion for Leave to File Reply Brief in Excess of 7,500 Words is
GRANTED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court